Citation Nr: 1450809	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-08 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome (IBS), also including as due to an undiagnosed illness and as secondary to the service-connected shoulder disabilities.  

2.  Entitlement to service connection for a gastrointestinal disability, to include IBS, also including as due to an undiagnosed illness and as secondary to the service-connected shoulder disabilities.  

3.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served in the National Guard with periods of active duty from August 1979 to February 1982, from June 1991 to November 1991 and from June 2004 to December 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board via a video conference (video conference hearing) in June 2014.  A transcript of that hearing has been associated with the claims file.  

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflects that additional records have been added to the present appeal and these records have been reviewed. 

The issues of service connection for sleep apnea and a gastrointestinal disability, including as due to an undiagnosed illness and as secondary to the service-connected shoulder disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In December 2006, the RO denied service connection for a stomach condition.

2.  The evidence added to the record since the December 2006 RO decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a stomach condition, now renamed as a gastrointestinal disability, to include IBS, also including as due to an undiagnosed illness and as secondary to the service-connected shoulder disabilities.  


CONCLUSIONS OF LAW

1.  The December 2006 RO decision that denied service connection for a stomach condition is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been presented to reopen the claim of service connection for a stomach condition, now renamed as a gastrointestinal disability, to include IBS, also including as due to an undiagnosed illness and as secondary to the service-connected shoulder disabilities.  38 U.S.C.A. § 1110, 1131, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2014).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for a stomach condition in a December 2006 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. §§ 7104(b),  7105(c) (West 2002) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

The December 2006 rating decision continued the denial of service connection for a stomach condition from a June 2006 rating decision, finding that there was no objective evidence of complaint, treatment or diagnosis of the condition in the service treatment records (STRs) or evidence of a current stomach disability.  The Board finds that the newly received evidence after the December 2006 rating decision, is material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In particular, the VA medical records reflect that the Veteran's has a current diagnosis of colonic diverticulosis as listed in his active problems list and the December 2011 VA examination reflects a diagnosis of recurring intermittent constipation.  In addition, the Veteran's testimony in June 2014 included reports of symptoms of stomach and  intestinal problems beginning during his final period of active service and continuing since that time.  This evidence is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a stomach condition, now renamed as a gastrointestinal disability, to include IBS, also including as due to an undiagnosed illness and as secondary to the service-connected shoulder disabilities.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303 (2014).  Therefore, the claim is reopened.  


ORDER

New and material evidence not having been received, the claim of service connection for a stomach condition, now renamed as a gastrointestinal disability, to include IBS, also including as due to an undiagnosed illness and as secondary to the service-connected shoulder disabilities, is reopened and the appeal is granted to this extent only.  


REMAND

Although the Veteran was provided VA general medical examinations in March 2006, June 2006 and December 2011, the VA examinations did not specifically address the Veteran's sleep apnea, the etiology of any diagnosed disabilities, or the undiagnosed illness claims as they pertain to his gastrointestinal disability.  In addition, in June 2014, the Veteran provided testimony of stomach problems as secondary to medication used for his service-connected disabilities and testimony regarding a continuity of stomach and respiratory problems since active service.  Finally, following the last VA examination, VA medical records demonstrated current diagnoses of colonic diverticulosis and obstructive sleep apnea.  Thus, the prior VA examinations were not adequate and a new VA examination for sleep apnea and a gastrointestinal disability, to include IBS, also including as due to an undiagnosed illness and as secondary to the service-connected shoulder disabilities, is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As the record reflects the Veteran has received continuing treatment at VA and the last VA medical records associated with the file are from February 2014, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any pertinent VA and non-VA medical records adequately identified by the Veteran, to include all outstanding VA medical records from February 2014.  

2.  Thereafter, schedule the Veteran for a VA examination of the gastrointestinal system by an appropriate examiner with experience in Persian Gulf cases to determine the nature and etiology of any current gastrointestinal disability.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of any identified gastrointestinal disability.  All necessary testing should be performed.  

The examination report is to contain a notation that the examiner reviewed the claims file to include:  

(a).  The service treatment records (STRs), including a September 2005 post deployment health assessment in which the Veteran reported having symptoms of diarrhea and frequent indigestion during his deployment in Southwest Asia.  

(b).  The post-service medical records, including VA medical records demonstrating the Veteran's active problems include colonic diverticulosis.  

(c).  The Veteran's original claim for service connection filed in November 2005, just prior to his separation from active duty in December 2005, which includes a claim for service connection for a stomach condition, indicating stomach problems during the end of his period of active duty from June 2004 to December 2005.  

(d).  The December 2011 VA examination demonstrating a diagnosis of recurring intermittent constipation.  

(e).  The Veteran's testimony in the June 2014 video conference hearing, including reports of stomach problems beginning in service and continuing since that time.  

Please note, the Veteran is competent to attest to any lay observable symptoms witnessed and past treatment rendered.  

The examiner is asked to answer the following:  

(a).  Please specify the current gastrointestinal diagnosis(es). 

(b).  Can the identified gastrointestinal disability be associated with a known clinical diagnosis?

(c).  If the Veteran's gastrointestinal disability can be associated with a known clinical diagnosis/diagnoses, then the examiner is asked to provide the diagnosis/diagnoses and answer the following for each diagnosis: is it at least as likely as not (a 50 percent probability or greater) that any diagnosed gastrointestinal disability had its onset during the Veteran's active duty service, including his period of service in Southwest Asia from November 2004 to October 2005 or is otherwise related to the Veteran's active service.  

(d).  For each gastrointestinal disability for which the Veteran has reported pain or other symptoms, but for which a known clinical diagnosis cannot be made, the examiner should specify whether the Veteran has objective indications of a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as fibromyalgia, irritable bowel syndrome, and/or chronic fatigue syndrome, or other chronic disease process existing for six months or more as shown by "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  The examiner is reminded that the symptom history reported by the Veteran is particularly important in making this determination and must be given full consideration.

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence noted above. 

3.  Thereafter, schedule the Veteran for a VA examination of sleep apnea.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of any identified respiratory disability, including sleep apnea.  All necessary testing should be performed.  

The examination report is to contain a notation that the examiner reviewed the claims file to include: 

(a).  The STRs, including especially a September 2005 post deployment health assessment in which the Veteran reported having symptoms of a cough, chest pain and pressure, and difficulty breathing during his deployment in Southwest Asia.  

(b).  The post-service medical records, including VA medical records demonstrating a diagnosis of obstructive sleep apnea.  

(c).  The Veteran's testimony in the June 2014 video conference hearing, including reports of respiratory problems beginning in service and continuing since that time.  

Please note, the Veteran is competent to attest to any lay observable symptoms witnessed and past treatment rendered.  

The examiner is asked to answer the following:  

(a).  Please specify the current diagnosis(es).  

(b).  Whether the Veteran's current sleep apnea disability had its clinical onset during the Veteran's period of active service from June 2004 to December 2005 or whether any currently diagnosed sleep apnea disability is otherwise related to the Veteran's active service, including his testimony of exposure to chronic smoke during his deployment in Southwest Asia.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence noted above. 

4.  Ensure the examiner's opinions are responsive to these determinative issues of the levels of current severity of the disability on appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

5.  Then readjudicate the claims in light of this and all other additional evidence.  If the claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


